—Appeal by the defendant from a judgment of the County Court, Westchester County (Smith, J.), rendered August 6, 1997, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
There is no merit to the defendant’s contention that he was prejudiced by several comments made by the prosecutor during the course of the trial. Although the prosecutor’s comments were improper, the trial court’s immediate curative instructions were sufficient to dispel whatever prejudicial effect those comments may have had on the jury (see, People v Galloway, 54 NY2d 396; People v Melendez, 158 AD2d 720; People v Jalah, 107 AD2d 762). Rosenblatt, J. P., Miller, Thompson and Joy, JJ., concur.